 

EXHIBIT 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is entered into by JENNIFER
ANSBRO HALE (“Executive”) and STEPAN COMPANY (the “Company”).

 

1.

Separation Date and Transition Period.

(a)

Executive hereby voluntarily resigns from her employment with the Company
effective as of the close of business on September 30, 2018 (the “Separation
Date”), which also constitutes resignations from all officer positions,
appointments, and committees associated with the Company and its affiliates that
she then holds effective as of the date she executes this Agreement. The Company
hereby accepts all such resignations.  Executive will promptly sign all
appropriate documentation reasonably requested by the Company to reflect or
facilitate such resignations.

(b)

Subject to the remainder of this Agreement, and provided that Executive signs
and returns this Agreement to Company, does not revoke this Agreement pursuant
to Paragraph 19 below, and complies with its terms, from the date Executive
signs this Agreement until the Separation Date (the "Transition Period"),
Executive shall remain a Company employee and shall cooperate with Company in
transitioning her duties and responsibilities to such person(s) and at such
times as are designated by Company, provided that Executive shall not be
required to perform any such duties and responsibilities at the Company’s
offices.  Executive agrees that she will not represent to any third party that
she has authority to act on behalf of the Company after the date she signs this
Agreement.  During the Transition Period, Company will continue to pay Executive
her current pro-rated base salary, less required and authorized withholdings and
deductions.

(c)

Executive agrees that, for the period of time between the Separation Date
through December 31, 2019, she will remain reasonably available to consult
(without compensation), as may be expressly requested by the Company from time
to time, on matters related to her prior duties and responsibilities for the
Company and its affiliates, provided that nothing in this Paragraph 1(c) limits
Executive’s obligations under Paragraph 10 of this Agreement.  To the extent
that the Company seeks such consultation, a Company representative shall contact
Executive’s counsel to relay such request.

2.Post-Separation Benefits.  Subject to the terms of this Agreement, and
provided that Executive has signed and returned this Agreement to Company
without revoking it, that Executive signs and returns to Company the
Supplemental Release attached as Exhibit A to this Agreement (the “Supplemental
Release”) on or within twenty-one (21) calendar days after (but not before)
Executive’s Separation Date (and does not revoke it):

(a)The Company shall pay Executive a special payment in the gross amount of
$1,563,592 (the “Post-Separation Payment”), payable as follows (subject to
Paragraph 20): (i) $797,342 to be paid to Executive in a lump sum on the first
regularly scheduled Company payroll date following the expiration of the
revocation period set forth in Paragraph 3 of the Supplemental Release (without
any revocation by Executive) and (ii) $766,250 to be paid to Executive in equal
installments on the Company’s regularly scheduled payroll dates between January
1, 2019 and December 31, 2019;  

1

 

--------------------------------------------------------------------------------

 

(b)The unvested portions of Executive’s outstanding stock option and stock
appreciation right awards listed on Exhibit B attached hereto will be deemed to
have been vested and exercisable in full as of the date immediately prior to the
Separation Date, and shall otherwise be treated in accordance with, and subject
to, the terms and conditions of the governing plan documents and the applicable
award agreements (including, without limitation, with respect to any
post-separation from employment exercise period); and

(c)The unvested portions of Executive’s performance share awards listed on
Exhibit B attached hereto will be deemed to have been vested in full (with the
amount shown in Exhibit B reflecting the target number of shares under each such
award) as of the date immediately prior to the Separation Date, will be
delivered to Executive’s Fidelity account (net of shares withheld for taxes)
within five business days after the expiration of the revocation period set
forth in the Supplemental Release (without any revocation by Executive), and
shall otherwise be treated in accordance with, and subject to, the terms and
conditions of the governing plan documents and the applicable award agreements.

Executive acknowledges and agrees that she would not otherwise be eligible for
or entitled to the benefits set forth in Paragraphs 1 or 2 but for her
agreements, releases and other undertakings in this Agreement (including,
without limitation, the Supplemental Release).

3.Final Paycheck; Business Expenses.  Executive will be paid for any earned and
unpaid base salary and any accrued but unused vacation pay, in each case,
through the Separation Date in accordance with Company policy and applicable
law.  The Company also will reimburse Executive for reasonable business expenses
appropriately incurred by Executive prior to the Separation Date in furtherance
of her employment with the Company, subject to the Company’s applicable business
expense reimbursement policy.  Within three (3) business days after the
Separation Date, Executive shall submit all requests to the Company for expense
reimbursements incurred prior to the Separation Date.  Any requests submitted
thereafter shall not be eligible for reimbursement, except as required by
applicable law.  Executive’s participation in any Company employee benefits
after the Separation Date will be determined by applicable benefit plans (as in
effect or amended from time to time in Company’s discretion), subject only to
Paragraph 2 above.  Other than the amounts described in (and subject to)
Paragraph 2 of this Agreement, Executive agrees that Company and the other
Released Parties do not owe her any other amounts, including without limitation
any salary, bonus, profit-sharing or incentive compensation of any kind, notice
or severance pay, equity-based compensation, profit sharing or other payments or
benefits of any kind. Executive acknowledges and agrees that she does not hold,
or have any rights with respect to, any Company equity-based awards other than
those listed on Exhibit B attached hereto.  

4.Released Parties.  For purposes of this Agreement, “Company Released Parties”
means:  (a) the Company and its past, present, and future parents, divisions,
subsidiaries, partnerships, affiliates, and other related entities (whether or
not they are wholly owned); and (b) the past, present, and future owners,
trustees, fiduciaries, administrators, shareholders (in their capacity as
shareholders), directors, officers, partners, agents, representatives, members,
associates, employees, and attorneys of each entity listed in subpart (a) above;
and (c) the predecessors, successors, and assigns of each entity listed in
subparts (a) and (b) above.  For purposes of this Agreement, “Executive Released
Parties” means Executive and her successors, assigns, spouses, descendants,
heirs, executors and attorneys.  

2

 

--------------------------------------------------------------------------------

 

 

5.

Releases.

(a)

Executive, and anyone claiming through Executive or on Executive’s behalf,
hereby waive and release the Company and the other Company Released Parties with
respect to any and all claims, whether currently known or unknown, that
Executive now has, has ever had or may ever have against the Company or any of
the other Company Released Parties arising from or related to any act, omission,
or thing occurring or existing at any time prior to or on the date on which
Executive signs this Agreement.  Without limiting the generality of the
foregoing, the claims waived and released by Executive hereunder include, but
are not limited to (i) all claims arising out of or related in any way to
Executive’s employment, compensation, other terms and conditions of employment,
or separation from employment with the Company, including without limitation all
claims for any compensation payments, bonus, severance pay, equity, or any other
compensation or benefit, and all claims arising under Executive’s Employee
Agreement with the Company dated December 3, 2015 (the “Employee Agreement”),
the Relocation Benefits Agreement dated May 5, 2016, the Company’s Management
Incentive Plan and Savings and Investment Retirement Plan; (ii) all claims that
were or could have been asserted by Executive or on her behalf:  (A) in any
federal, state, or local court, commission, or agency; or (B) under any common
law theory (including without limitation all claims for breach of contract
(oral, written or implied), wrongful termination, retaliation, defamation,
invasion of privacy, infliction of emotional distress, tortious interference,
fraud, estoppel, unjust enrichment, and any other contract, tort or other common
law claim of any kind); and (iii) all claims that were or could have been
asserted by Executive or on her behalf under:  (i) the Age Discrimination in
Employment Act, as amended; and (ii) any federal, state, local, employment,
services or other law, regulation, ordinance, constitutional provision,
executive order or other source of law, including without limitation under any
of the following laws, as amended from time to time:  Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §§ 1981 & 1981a, the Americans with Disabilities
Act, the Equal Pay Act, Employee Retirement Income Security Act, the Lilly
Ledbetter Fair Pay Act of 2009, the Family and Medical Leave Act, the Genetic
Information Nondiscrimination Act, the Fair Credit Reporting Act, the Illinois
Human Rights Act, the Illinois Equal Pay Act, and the Chicago and Cook County
Human Rights Ordinances.  Notwithstanding the foregoing, the releases and
waivers in this Paragraph 5(a) shall not release any rights or claims of
Executive (i) to enforce this Agreement, (ii) to any rights under the Company’s
2011 Incentive Compensation Plan that were vested prior to the date on which
Executive executes this Agreement, (iii) to any claims for indemnification
arising under the Company’s bylaws or applicable insurance coverages as in
effect or amended from time to time (it being understood and agreed that this
Agreement does not create or expand upon any such rights (if any) to
indemnification), or (iv) to any claims that cannot be waived by an employee
under applicable law

(b)

The Company, on behalf of itself, and its past and present affiliates, and
anyone claiming through any of them or on their behalves (collectively, “Company
Releasing Parties”), hereby waives and releases Executive and the other
Executive Released Parties with respect to any and all claims, whether currently
known or unknown, that the Company or any of its affiliates now has, has ever
had or may ever have against Executive or any of the other Executive Released
Parties arising from or related to any act, omission, or thing occurring or
existing at any time prior to or on the date on which the Company signs this
Agreement, provided that the releases and waivers in this Paragraph 5(b) shall
not release any rights or claims of any of the Company Releasing Parties with
respect to (i) enforcing this Agreement or (ii) any claims arising out of any
fraud, embezzlement or other criminal misconduct by

3

 

--------------------------------------------------------------------------------

 

Executive.  

6.

Supplemental Release.  Executive understands and agrees that Executive’s
execution of the Supplemental Release on or within 21 days after (but not
before) the Separation Date, without revocation thereof as provided therein, is
among the conditions precedent to the Company’s obligation to pay any amounts or
provide any other benefits under this Agreement.

 

7.

No Other Actions or Claims.  

(a)

Executive represents and warrants that:  (i) Executive has not filed or
initiated any legal or other proceedings against any of the Company Released
Parties (subject to Paragraph 12 below); (ii) no such proceedings have been
initiated against any of the Company Released Parties on Executive’s behalf;
(iii) Executive is the sole owner of the claims that are released in Paragraph
5(a) above; (iv) none of these claims has been transferred or assigned or caused
to be transferred or assigned to any other person, firm or other legal entity;
(v) Executive has the full right and power to grant, execute, and deliver the
releases, undertakings, and agreements contained in this Agreement; and (iv)
Executive will not encourage any person to assert any Claims (as defined below)
of any kind against any of the Company Released Parties.  Executive further
agrees that Executive shall not at any time become a party to, or otherwise
become a class- or collective-member or other similar claimant in, any class,
collective, representative, multiple-plaintiff, or other consolidated or similar
action in any court or arbitration against any of the Company Released Parties
that involves or is based upon any claim waived and released by Executive in
Paragraph 5(a) above, and will take all steps necessary to opt out of any such
actions.  In the event of any complaint, charge, proceeding or other claim
(collectively, “Claims”) filed with any court, other tribunal, or governmental
or regulatory entity that involves or is based upon any claim waived and
released by Executive in Paragraph 5(a) above, Executive hereby waives and
agrees not to accept any money or other personal relief on account of any such
Claims for any actual or alleged personal injury or damages to Executive,
including without limitation any costs, expenses and attorneys' fees incurred by
or on behalf of Executive.

(b)

The Company represents and warrants on behalf of itself and its affiliates
that:  (i) neither the Company nor any of its affiliates have filed or initiated
any legal or other proceedings against any of the Executive Released Parties
(subject to Paragraph 12 below); (ii) no such proceedings have been initiated
against any of the Executive Released Parties on behalf of the Company or any of
its affiliates; (iii) the Company and its affiliates are the sole owners of the
claims that are released in Paragraph 5(b) above; (iv) none of these claims has
been transferred or assigned or caused to be transferred or assigned to any
other person, firm or other legal entity; (v) the Company has the full right and
power to grant, execute, and deliver the releases, undertakings, and agreements
contained in this Agreement; and (iv) neither the Company nor its affiliates
will encourage any person to assert any Claims of any kind against any of the
Executive Released Parties.  In the event of any Claims filed with any court,
other tribunal, or governmental or regulatory entity that involves or is based
upon any claim waived and released by the Company in Paragraph 5(b) above, the
Company hereby waives and agrees not to accept any money or other personal
relief on account of any such Claims for any actual or alleged personal injury
or damages to the Company or its affiliates, including without limitation any
costs, expenses and attorneys' fees incurred by or on behalf of the Company or
its affiliates.

8.

Return of Equipment and Records.  Without limiting any of Executive’s

4

 

--------------------------------------------------------------------------------

 

obligations under Employee Agreement and subject to the provisions of Paragraph
12,  at the earlier of the Company’s request or on the Separation Date,
Executive shall (a) return to the Company (i) all keys, access cards,
identification badges, telephone calling cards, credit cards, mobile phones and
other telecommunication equipment, computer hardware and software, printers,
projectors, Company-provided automobiles and other property and equipment that
Executive received in connection with Executive’s employment with the Company
(including passwords and access codes to Company-provided equipment) and (ii)
the originals and all copies of all Company records and other documents
(including information stored on any medium) within Executive’s possession,
custody or control, and (b) delete from any personal computer, mobile devices
and tablets or personal electronic storage any of the information she is
obligated to return under this Paragraph or the Employee Agreement.  On or prior
to the Separation Date, Executive shall remove all of her personal property from
the Company’s offices and facilities.  Executive acknowledges that nothing
herein limits the Company’s ability to limit employees’ access to Company
facilities, information or systems.

9.

Non-Disparagement, Professional Responsibility Obligations and Departure
Announcement.  Executive acknowledges and agrees that as a result of her
employment with, and position(s) she has held as an attorney for, the Company,
she has and has had knowledge and special access to unique and sensitive
information regarding the Company and its affiliates, their senior executive
officers, and the current and former members of the Company’s Board of Directors
(the “Board”), and that the provisions of this Paragraph 9 are necessary and
appropriate to further protect the Company’s and its affiliates’ privileged and
other confidential information, their reputation in the industry and the
community, the privacy interests of the members of the Board and of the
Company’s and its affiliates’ senior executive officers, and the Company’s and
its affiliates’ other legitimate business interests, and which provisions
Executive acknowledges and understands are material inducements to the Company
agreeing to enter into this Agreement:

(a)

Subject to Paragraph 12, Executive will refrain from all conduct, verbal or
otherwise, directed to any person or entity (i) that disparages the Company or
its affiliates or any of their employees, officers, or directors by any means or
in any medium, (ii) discloses to any third party any personal information about
any director, manager, officer, employee or agent of the Company or any of its
affiliates, or (iii) that results in any action or statement or causes or
permits to be published under Executive’s name, any other name or anonymously
any statement, observation or opinion that damages or would tend to cause damage
to the business, reputation, goodwill, brands, names, products or services of
the Company or its affiliates, or to any of their respective officers, directors
or employees, provided that nothing in this provision shall prohibit Executive
from giving truthful information, testimony or evidence to a governmental entity
or in any investigatory proceeding, or if properly subpoenaed or otherwise
required to do so under applicable law.

(b)

Subject to Paragraph 12, the Company agrees that the individuals who (i) are
members of the Board as of the Separation Date, or (ii) hold the position of
Chief Executive Officer, Chief Financial Officer (“CFO”) or Chief Human
Resources Officer of the Company, or otherwise is a member of the Company’s
Operating Committee, in each case as of the Separation Date (such positions
collectively, the “Covered Individuals”), will refrain from all conduct, verbal
or otherwise, directed to any person or entity (i) that disparages Executive by
any means or in any medium, (ii) discloses to any third party any personal
information about Executive, or (iii) that results in any action or statement or
causes or permits to be published under the name of the Company or any Covered
Individual, any other name or

5

 

--------------------------------------------------------------------------------

 

anonymously, any statement, observation or opinion that damages or would tend to
cause damage to the business, reputation, goodwill, name, or services of
Executive, provided that nothing in this provision shall (A) prohibit any of the
Covered Individuals from giving truthful information, testimony or evidence to a
governmental entity or in any investigatory proceeding, or if properly
subpoenaed or otherwise required to do so under applicable law; (B) preclude the
Company or the Covered Individuals from discussing and conducting the Company’s
business; or (C) impose any obligation on the Company with respect to a Covered
Individual after he or she no longer is employed or otherwise serving as a Board
member (as applicable).

(c)

Executive agrees and reaffirms that her Employee Agreement will remain in full
force and effect in accordance with its terms, and further acknowledges and
agrees that at all times, she shall be bound by, and shall comply with, any and
all applicable codes, rules and canons of professional conduct and/or
responsibility (as may be amended from time to time) that are applicable to her
prior professional relationship with the Company and its affiliates as a lawyer
for the Company and its affiliates (collectively, “Professional Responsibility
Obligations”).  Without limiting or otherwise affecting any other provision of
this Agreement or any other obligation of confidentiality or non-disclosure that
Executive has to the Company or any of the other Company Released Parties,
Executive represents and confirms that she has not disclosed in any
non-privileged communication, and hereby agrees that she will not disclose in
any way, at any time (except as required by law or expressly authorized in
writing by the Board, or after the Separation Date, the Board or the individual
holding the position of highest designated legal officer at the Company), any
information that otherwise would violate her ethical duties as an attorney for
the Company and its affiliates or any other obligation of confidentiality that
she has to the Company or its affiliates.  Executive acknowledges that nothing
in this Agreement is intended to be, nor shall be construed as, any waiver by
the Company or any of its affiliates of the attorney-client privilege or any
other similar immunity from disclosure.  

(d)

The Company and Executive agree to use the language contained in Exhibit C
hereto regarding the internal announcement of Executive’s departure from the
Company, and to conduct such announcements to other employees as previously
discussed by the Company and Executive.  Executive shall have an opportunity to
review and comment on the Company’s Form 8-k with respect to Executive’s
departure prior to filing.

10.Cooperation. Executive agrees, through December 31, 2019, to reasonably
cooperate with the Company and its legal counsel with respect to any matter
(including any litigation, investigation or governmental proceeding) that
relates to Executive’s prior duties and responsibilities while employed by the
Company and its affiliates, subject to Paragraph 12, provided that such
cooperation does not unreasonably interfere with Executive’s future employment
duties and obligations.  Executive’s obligation to cooperate hereunder shall
include, without limitation, meeting and conferring with such persons at such
times and in such places as the Company may reasonably request, and giving
truthful information, evidence and truthful testimony and executing and
delivering to the Company any truthful papers reasonably requested by any of
them, and (except to the extent prohibited by law) providing immediate notice to
the Company of any subpoena, lawsuit, administrative proceeding or summons
(along with copies of such documents). Such cooperation may include appearing
from time to time at locations within a reasonable commuting distance from
Executive’s residence for conferences and interviews and in general providing
the Company’s officers and legal counsel with the full benefit of Executive’s
knowledge with respect to any such matter. Executive agrees to render such
cooperation in a timely fashion and at such times as may be mutually agreeable
to the parties. The Company will

6

 

--------------------------------------------------------------------------------

 

reimburse Executive for reasonable travel expenses incurred at the Company’s
request for such cooperation, in accordance with the Company’s business expense
policies (and for purposes of reimbursing expenses, such policies will apply to
Executive as if she were a Company employee).  

 

11.

Compliance with Obligations and Remedies.

(a)

Notwithstanding anything to the contrary in this Agreement, Executive
acknowledges and agrees that if she has materially breached, or is in material
breach of, any provision of this Agreement (including, without limitation, in
the event that any of her representations in this Agreement or the Supplemental
Release are materially inaccurate), her Employee Agreement, or her Professional
Responsibility Obligations with respect to the Company or its affiliates,
Executive shall not be eligible to receive, and shall not receive (or continue
to receive, as applicable) any of the payments or other benefits set forth in
Paragraph 2 hereof, and the Company’s obligation to make or continue to make any
payments or provide any other benefits under this Agreement shall cease
effective as of the date of the Company’s discovery of such breach (without
limiting any other remedy that may be available to the Company under the
circumstances and without being deemed liquidated damages or an adequate remedy
at law, as applicable), provided that prior to ceasing to make any payments
under this Agreement, (i) the Company first will give Executive notice of and a
reasonable opportunity to cure with respect to any such grounds for ceasing
payments under this Agreement and (ii) before any payments cease, the
circumstances will be reviewed by the Company’s then-current CFO and the
independent directors of the Board.  

(b)

Executive acknowledges and agrees that a material breach by her of any provision
of Paragraphs 9(a) and 9(c) of this Agreement will result in immediate and
irreparable harm to the Company and its affiliates for which full damages cannot
readily be calculated and for which damages are an inadequate remedy.  The
Company acknowledges and agrees that a material breach by it of any provision of
Paragraph 9(b) of this Agreement will result in immediate and irreparable harm
to the Executive for which full damages cannot readily be calculated and for
which damages are an inadequate remedy.  Accordingly, the Company and Executive
agree that the party alleging a breach shall be entitled to injunctive relief,
to prevent any such actual or threatened breach or any continuing breach by
Executive (without posting a bond or other security), without limiting any other
remedies that may be available to them.  Nothing in this Paragraph 11(b) shall,
or is intended to, in any way limit or restrict the damages or other relief that
the party alleging a breach may seek and recover in the event of a breach by the
other party of any provision of this Agreement.  

(c)

The parties agree that in the event any of the prohibitions or restrictions set
forth in Paragraphs 8, 9, or 10 are found by a court or arbitrator of competent
jurisdiction to be unreasonable or otherwise unenforceable, it is the purpose
and intent of the parties that any such prohibitions or restrictions be deemed
modified or limited so that, as modified or limited, such prohibitions or
restrictions may be enforced to the fullest extent possible.  Whenever possible,
each provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable law (after any
appropriate modification or limitation pursuant to the foregoing sentence), such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

12.

Protected Rights.  Nothing contained in this Agreement limits Executive’s

7

 

--------------------------------------------------------------------------------

 

ability to report possible violations of law or regulation to, or file a charge
or complaint with, the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Department of Justice, the Congress, any
Inspector General, or any other federal, state or local governmental agency or
commission (“Government Agencies”).   Executive further understands that this
Agreement does not limit Executive’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. Nothing contained in this Agreement
limits the Company’s or its affiliates’ ability to report possible violations of
law or regulation to, or file a charge or complaint with any Governmental
Agencies.  This Agreement does not limit the Company’s or its affiliates’
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to Executive.

13.

Reemployment. Executive will not seek to become re-employed by, or to perform
services for, the Company or any of its affiliates in any capacity, including as
a consultant, except as expressly set forth in Paragraph 1(c) above. Any
application for re-employment or to perform services may be rejected without
explanation pursuant to this Paragraph.

14.

No Admissions. Nothing in this Agreement is intended to or shall be construed as
an admission by any of the Company Released Parties or Executive Released
Parties that any of them violated any law, interfered with any right, breached
any agreement, or otherwise engaged in any wrongful conduct. The Company
Released Parties and the Executive Released Parties each expressly deny any such
illegal or wrongful conduct.  

15.

Choice of Law. Illinois law will govern the validity and interpretation of this
Agreement without regard to Illinois’ conflicts of laws rules.  Except as set
forth in Paragraph 11(b) above, any action to enforce this Agreement shall be
subject to, and resolved in accordance with, the dispute resolution provisions
set forth in Paragraph 7 of the Employee Agreement.  To the extent of a conflict
between such provisions and this Agreement (after giving effect to Paragraph
11(b)), the terms of the Employee Agreement provision shall govern.

 

16.

Additional Provisions.

(a)

The parties acknowledge that each of them has had the opportunity to consult
counsel (at their own expense) and has participated in the negotiation and
drafting of this Agreement. For purposes of interpreting this Agreement, each
provision, paragraph, sentence and word will be deemed to have been jointly
drafted by both parties. The parties intend for this Agreement to be construed
neutrally in accordance with the plain meaning of the language contained herein,
and not presumptively construed against any actual or purported drafter of any
specific language contained herein.  

(b)

The waiver by either party of a breach of any term or provision of this
Agreement must be in writing signed by such party in order to be binding and,
further, shall not operate or be construed as a waiver of a subsequent breach of
the same provision by any party or of the breach of any other term or provision
of this Agreement.  

(c)

This Agreement may not be modified except by a writing signed by both

8

 

--------------------------------------------------------------------------------

 

Executive and a duly authorized representative of the Company.  The Paragraph
headings used herein are for convenience of reference only and are not to be
considered in construction of the provisions of this Agreement.

(d)

This Agreement is enforceable by the Company and its affiliates and may be
assigned or transferred by the Company to, and shall be binding upon and inure
to the benefit of, any parent or other affiliate of the Company or any person
which at any time, whether by merger, purchase, or otherwise, acquires all or
substantially all of the assets, stock or business of the Company or of any
division thereof.  Executive may not assign any of her rights or obligations
under this Agreement.  

(e)

The failure by either party to insist upon strict compliance with any term or
provision of this Agreement shall not operate or be construed as a waiver of
such term or provision.

17.

Entire Agreement. This Agreement (including the Supplemental Release)
constitutes the entire agreement between Executive and the Company, provided
that nothing herein shall modify or otherwise affect the Employee Agreement
(except as expressly set forth in this Agreement). Executive acknowledges that
no promises or representations other than those set forth in this Agreement have
been made to Executive to induce Executive to sign this Agreement, and that
Executive only has relied on promises expressly stated herein.

18.

Notices. Any communication required or permitted to be given under this
Agreement will be sufficient if in writing and delivered personally, by
commercial messenger service, by confirmed electronic mail, or by U.S.
registered or certified mail, postage paid, return receipt requested to the
addresses below or to such other address as either party may designate by
written notice to the other. If to Executive, notice shall be provided at
Executive’s address or personal email address as set forth in the books and
records of the Company. If to the Company, notice shall be provided to the
Company’s Chief Human Resources Officer, Stepan Company, 22 W. Frontage Road
Northfield, IL 60093 or such individual’s Company e-mail address.

19.

ACKNOWLEDGMENTS WITH RESPECT TO THE AGE DISCRIMINATION IN EMPLOYMENT
ACT.  EXECUTIVE ACKNOWLEDGES, UNDERSTANDS, AND AGREES THAT:   (a) EXECUTIVE HAS
READ AND UNDERSTANDS THE TERMS AND EFFECT OF THIS AGREEMENT; (b) EXECUTIVE
RELEASES AND WAIVES CLAIMS UNDER THIS AGREEMENT KNOWINGLY AND VOLUNTARILY, IN
EXCHANGE FOR CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO WHICH EXECUTIVE
ALREADY IS ENTITLED; (c) EXECUTIVE HEREBY IS AND HAS BEEN ADVISED OF EXECUTIVE’S
RIGHT TO HAVE HER ATTORNEY REVIEW THIS AGREEMENT (AT EXECUTIVE’S COST) BEFORE
SIGNING IT; (d) EXECUTIVE HAS TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER WHETHER
TO EXECUTE THIS AGREEMENT BUT IS FREE TO SIGN IT AT ANY TIME DURING SUCH PERIOD;
AND (e) WITHIN SEVEN (7) DAYS AFTER THE DATE ON WHICH EXECUTIVE SIGNS THIS
AGREEMENT, EXECUTIVE MAY, AT EXECUTIVE’S SOLE OPTION, REVOKE THE AGREEMENT UPON
WRITTEN NOTICE TO THE CHIEF HUMAN RESOURCES OFFICER  OF THE COMPANY, AND THE
AGREEMENT WILL NOT BECOME EFFECTIVE UNTIL THIS SEVEN-DAY REVOCATION PERIOD HAS
EXPIRED WITHOUT ANY REVOCATION BY EXECUTIVE.  IF EXECUTIVE REVOKES THIS
AGREEMENT, IT SHALL BE NULL AND VOID.  Executive agrees that changes to this
Agreement, whether material or immaterial, will not restart the running of the

9

 

--------------------------------------------------------------------------------

 

21-day consideration period.  

20.

Withholding; Compliance with Section 409A. All payments made and benefits
provided to Executive pursuant to this Agreement shall be subject to customary
withholdings and other taxes as required by applicable federal, state and local
law.  The Company shall issue a Form W-2 to Executive for all payments set forth
in Paragraph 2(a)-(c) of this Agreement.  The payments made under this Agreement
are intended to comply with, or be exempt from, Section 409A of the Internal
Revenue Code of 1986, as amended, and applicable guidance issued thereunder
(“Section 409A”). It is intended that any amounts payable under this Agreement
will be exempt from or comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and treasury regulations relating thereto, so as
not to subject Executive to the payment of any interest and tax penalty which
may be imposed under Section 409A of the Code, and this Agreement shall be
interpreted and construed accordingly; provided, however, that the Company and
the other Company Released Parties shall not be responsible for any taxes,
penalties, interest or other losses or expenses incurred by Executive as a
result of Section 409A of the Code. The timing of the payments or benefits
provided herein may be modified to so comply with Section 409A of the Code. All
references in this Agreement to Executive’s separation from employment and to
the Separation Date shall mean a separation from service within the meaning of
Section 409A of the Code.  Each payment paid or payable under this Agreement
shall be treated as a separate payment for purposes of Section 409A of the
Code.  Any reimbursement payable to Executive pursuant to this Agreement shall
be conditioned on the submission by Executive of all expense reports reasonably
required by the Company under any applicable expense reimbursement policy, and
shall be paid to Executive within thirty (30) calendar days following receipt of
such expense reports, but in no event later than the last day of the calendar
year following the calendar year in which Executive incurred the reimbursable
expense.  Any amount of expenses eligible for reimbursement or in-kind benefit
provided during a calendar year shall not affect the amount of expenses eligible
for reimbursement or in-kind benefit to be provided during any other calendar
year.  The right to reimbursement or to an in-kind benefit pursuant to this
Agreement shall not be subject to liquidation or exchange for any other
benefit.  Notwithstanding any other provision in this Agreement, if on the date
of Executive’s separation from service (as defined in Section 409A of the Code)
(i) the Company is a publicly traded corporation and (ii) Executive is a
“specified employee,” as defined in Section 409A of the Code, then to the extent
any amount payable under this Agreement upon Executive’s separation from service
constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, that under the terms of this Agreement
would be payable prior to the six (6) month anniversary of Executive’s
separation from service, such payment shall be delayed until the earlier to
occur of (x) the first Company scheduled payroll date of the seventh month
following Executive’s separation from service or (y) the date of Executive’s
death.  For purposes of Section 409A of the Code, the parties agree that the
payment set forth in Paragraph 2(a)(i) shall be made in accordance with the
terms of such Paragraph, which shall in no event be after March 15, 2019, and
that no installment of the payments set forth in Paragraph 2(a)(ii) shall be
made between March 16 and March 31, 2019.  It is understood between the parties
that Executive has not relied upon any representation (if any), express or
implied, made by the Company or any of its representatives as to the tax
consequences of this Agreement to Executive. Executive agrees that any of
Executive’s liability for state or federal income tax payments or penalties
arising from this Agreement shall be Executive’s sole responsibility.

21.

Counterparts.  This Agreement may be executed in one or more

10

 

--------------------------------------------------------------------------------

 

counterparts, each of which will be considered an original, and all of which
taken together will be considered one and the same instrument. This Agreement
may be executed by .pdf signatures and a .pdf signature shall constitute an
original for all purposes.

 

THE PARTIES ACKNOWLEDGE BY SIGNING BELOW THAT THEY HAVE READ AND UNDERSTAND THE
ABOVE AND INTEND TO BE BOUND THEREBY:

JENNIFER ANSBRO HALESTEPAN COMPANY

 

/s/ Jennifer Ansbro HaleBy: /s/ Janet A. Catlett

 

Date:  9/16/2018 Position:    VP, CHRO

 

Date:   9/16/2018

 

11

 

--------------------------------------------------------------------------------

 

EXHIBIT A

SUPPLEMENTAL RELEASE

JENNIFER ANSBRO HALE (“Executive”) and STEPAN COMPANY (the “Company”) hereby
enter into this Supplemental Release ("Release") in accordance with the
Separation Agreement and Release between the Company and the Executive dated as
of September __, 2018 (the “Agreement”).  Capitalized terms not expressly
defined in this Release shall have the meanings set forth in the Agreement:

1.The Executive understands and agrees that the Executive’s execution of this
Release on or within 21 days after (but not before) the Separation Date, without
revocation thereof as provided therein, is among the conditions precedent to the
Company’s obligation to provide any of the payments or benefits set forth in
Paragraph 2 of the Agreement.  The Company will commence such payments or
benefits in accordance with the terms of the Agreement once the conditions set
forth therein and in this Release have been met.  Executive confirms that (a)
there are no documents or other information (or copies thereof), electronic or
otherwise, within Executive’s possession, custody or control that may reasonably
be considered privileged, confidential or proprietary information of Stepan
Company or any of its affiliates; and (b) any and all emails and other
electronic documents and attachments containing the Company’s privileged,
proprietary and confidential information that Executive may have sent to or
stored in (or caused to be sent to or stored in) any personal email address or
any electronic storage location (whether “in the cloud,” on removable media or
otherwise) maintained by Executive or on her behalf have been permanently
deleted from each such e-mail address, account, computer, electronic device,
removable device, or any other similar storage devices and any copies have been
destroyed, in each case without limiting Section 4 below.

2.Executive, and anyone claiming through Executive or on Executive’s behalf,
hereby waive and release the Company and the other Company Released Parties
(with respect to any and all claims, whether currently known or unknown, that
Executive now has, has ever had or may ever have against the Company or any of
the other Company Released Parties arising from or related to any act, omission,
or thing occurring or existing at any time prior to or on the date on which
Executive signs this Release.  Without limiting the generality of the foregoing,
the claims waived and released by Executive hereunder include, but are not
limited to (i) all claims arising out of or related in any way to Executive’s
employment, compensation, other terms and conditions of employment, or
separation from employment with the Company, including without limitation all
claims for any compensation payments, bonus, severance pay, equity, or any other
compensation or benefit, and all claims arising under Executive’s Employee
Agreement, the Relocation Benefits Agreement dated May 5, 2016, the Company’s
Management Incentive Plan and Savings and Investment Retirement Plan; (ii) all
claims that were or could have been asserted by Executive or on her behalf:  (A)
in any federal, state, or local court, commission, or agency; or (B) under any
common law theory (including without limitation all claims for breach of
contract (oral, written or implied), wrongful termination, retaliation,
defamation, invasion of privacy, infliction of emotional distress, tortious
interference, fraud, estoppel, unjust enrichment, and any other contract, tort
or other common law claim of any kind); and (iii) all claims that were or could
have been asserted by Executive or on her behalf under:  (A) the Age
Discrimination in Employment Act, as amended; and (B) any federal, state, local,
employment, services or other law, regulation, ordinance, constitutional
provision, executive order or other source of law, including without limitation
under any of the following laws, as amended from time to time:  Title VII of the
Civil Rights Act of 1964, 42 U.S.C. §§ 1981 & 1981a, the Americans with
Disabilities Act, the Equal Pay Act, Employee Retirement

12

 

--------------------------------------------------------------------------------

 

Income Security Act, the Lilly Ledbetter Fair Pay Act of 2009, the Family and
Medical Leave Act, the Genetic Information Nondiscrimination Act, the Fair
Credit Reporting Act, the Illinois Human Rights Act, the Illinois Equal Pay Act,
and the Chicago and Cook County Human Rights Ordinances.  Notwithstanding the
foregoing, the releases and waivers in this Paragraph 2 shall not release any
rights or claims of Executive (i) to enforce the Agreement, (ii) to any rights
under the Company’s 2011 Incentive Compensation Plan that were vested prior to
the date on which Executive executes this Release, (iii) to any claims for
indemnification arising under the Company’s bylaws or applicable insurance
coverages as in effect or amended from time to time (it being understood and
agreed that the Agreement and this Release do not create or expand upon any such
rights (if any) to indemnification), or (iv) to any claims that cannot be waived
by an employee under applicable law.

3.EXECUTIVE ACKNOWLEDGES, UNDERSTANDS, AND AGREES THAT:   (a) EXECUTIVE HAS READ
AND UNDERSTANDS THE TERMS AND EFFECT OF THIS RELEASE; (b) EXECUTIVE RELEASES AND
WAIVES CLAIMS UNDER THIS RELEASE KNOWINGLY AND VOLUNTARILY, IN EXCHANGE FOR
CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO WHICH EXECUTIVE ALREADY IS
ENTITLED; (c) EXECUTIVE HEREBY IS AND HAS BEEN ADVISED OF EXECUTIVE’S RIGHT TO
HAVE HER ATTORNEY REVIEW THIS RELEASE (AT EXECUTIVE’S COST) BEFORE SIGNING IT;
(d) EXECUTIVE HAS TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER WHETHER TO EXECUTE
THIS RELEASE BUT IS FREE TO SIGN IT AT ANY TIME DURING SUCH PERIOD; AND (e)
WITHIN SEVEN (7) DAYS AFTER THE DATE ON WHICH EXECUTIVE SIGNS THIS RELEASE,
EXECUTIVE MAY, AT EXECUTIVE’S SOLE OPTION, REVOKE THE RELEASE UPON WRITTEN
NOTICE TO THE CHIEF HUMAN RESOURCES OFFICER  OF THE COMPANY, AND THE RELEASE
WILL NOT BECOME EFFECTIVE UNTIL THIS SEVEN-DAY REVOCATION PERIOD HAS EXPIRED
WITHOUT ANY REVOCATION BY EXECUTIVE.  IF EXECUTIVE REVOKES THIS RELEASE, IT
SHALL BE NULL AND VOID, AND EXECUTIVE SHALL NOT BE ELIGIBLE FOR OR ENTITLED TO
RECEIVE ANY OF THE PAYMENTS OR OTHER BENEFITS IN PARAGRAPH 2 OF THE
AGREEMENT.  Executive agrees that CHANGES to the Agreement or THIS RELEASE,
whether material or immaterial, will not restart the running of the 21-day
consideration period.

4.Nothing contained in this Agreement limits Executive’s ability to report
possible violations of law or regulation to, or file a charge or complaint with,
the Securities and Exchange Commission, the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Department of Justice, the Congress, any Inspector
General, or any other federal, state or local governmental agency or commission
(“Government Agencies”).   Executive further understands that this Agreement
does not limit Executive’s ability to communicate with any Government Agencies
or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company.

5.Executive represents and warrants that:  (a) Executive has not filed or
initiated any legal or other proceedings against any of the Company Released
Parties (subject to Paragraph 4 above); (b) no such proceedings have been
initiated against any of the Company Released Parties on Executive’s behalf; (c)
Executive is the sole owner of the claims that are released in Paragraph 2
above; (d) none of these claims has been transferred or assigned or caused to be
transferred or assigned to any other person, firm or other legal entity; and (e)
Executive has the full right and power to grant, execute, and deliver the
releases, undertakings, and agreements contained in this Release.  In the event

13

 

--------------------------------------------------------------------------------

 

of any Claims filed with any court, other tribunal, or governmental or
regulatory entity that involves or is based upon any claim waived and released
by Executive in this Release, Executive hereby waives and agrees not to accept
any money or other personal relief on account of any such Claims for any actual
or alleged personal injury or damages to Executive, including without limitation
any costs, expenses and attorneys' fees incurred by or on behalf of Executive.

6.Nothing in this Agreement is intended to or shall be construed as an admission
by any of the Company Released Parties that any of them violated any law,
interfered with any right, breached any agreement, or otherwise engaged in any
wrongful conduct. The Company Released Parties expressly deny any such illegal
or wrongful conduct.  This Release, the Agreement and any other agreements
specified in Paragraph 5(a) of the Agreement are the entire agreement of the
parties regarding the matters described in such agreements and supersede any and
all prior and/or contemporaneous agreements, oral or written, between the
parties regarding such matters.  This Release is governed by Illinois law, may
be signed in counterparts, and may be modified only by a writing signed by all
parties. This Release may be executed in one or more counterparts, each of which
will be considered an original, and all of which taken together will be
considered one and the same instrument.  This Release may be executed by .pdf
signatures and a .pdf signature shall constitute an original for all purposes.

THE PARTIES ACKNOWLEDGE BY SIGNING BELOW THAT THEY HAVE READ AND UNDERSTAND THE
ABOVE AND INTEND TO BE BOUND THEREBY:

JENNIFER ANSBRO HALESTEPAN COMPANY

 

 

_________________________________By: _______________________________

 

Date:___________________________ Position: ___________________________

 

Date: ______________________________




14

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Product Type Name

Grant Type

Grant Date

Grant Price

QTY - Granted

QTY - Vested

QTY - Unvested

Performance Shares

RSU

02/23/2016

$0.000

1,824.000

N/A

1,824.000

Stock Options

NQ

02/21/2017

$78.580

1,393.000

464.000

929.000

Performance Shares

RSU

02/21/2017

$0.000

1,120.000

N/A

1,120.000

Stock Options

NQ

02/21/2018

$72.990

2,413.000

0.000

2,413.000

Performance Shares

RSU

02/21/2018

$0.000

1,918.000

N/A

1,918.000

Stock Appreciation Rights

SAR

02/21/2018

$72.990

7,238.000

0.000

7,238.000

  

15

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

ANNOUNCEMENT

 

Ms. Jennifer Hale, Vice President, General Counsel, Chief Compliance Officer and
Secretary has decided to step down from her position as of September 30,
2018.  In order to facilitate a smooth transition of duties, Jennifer has agreed
to be available to serve in a consulting capacity.

 

During her tenure at Stepan Company, Jennifer implemented and strengthened
multiple important programs in the Company’s legal and compliance
departments.  Among other things, she restructured the delivery of legal
services to our international regions and served on executive leadership teams,
including the Operating Committee, and provided guidance to multiple strategic
business initiatives, including the restructuring of our credit facility.  

 

We thank Jennifer for her service to Stepan Company.  

 

 

 

F. Quinn Stepan, Jr.

President and Chief Executive Officer

 

 

 

 

16

 